Citation Nr: 0005226	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).   

2.  Entitlement to service connection for a skin disability, 
to include due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1971.  He also had a period of active duty for training from 
January 13 to July 12, 1963.  By rating action dated in 
December 1992, the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana, denied entitlement 
to service connection for post-traumatic stress disorder, 
residuals of a left eye injury, residuals of yellow fever and 
a skin disability.  

The case was initially before the Board of Veterans' Appeals 
(Board) in February 1997 when service connection for 
residuals of a left eye injury and residuals of yellow fever 
was denied.  The Board remanded the other issues on appeal to 
the regional office for further action.  In June 1999, the 
regional office continued the prior denials of service 
connection for a post-traumatic stress disorder and a skin 
disability and also denied service connection for depression.  
The case is again before the Board for further appellate 
consideration.  

For reasons discussed below, appellate consideration of the 
issue of entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder is again 
being deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  A skin disability was not demonstrated either during the 
veteran's military service or for many years following his 
separation from military service.  

2.  There is no medical evidence establishing that the 
veteran's current skin disorders developed as a result of 
exposure to Agent Orange in service.  

3.  The claim for service connection for PTSD is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disability on a direct basis or 
as a result of being exposed to Agent Orange in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Skin Disability

The threshold question to be answered with regard to the 
veteran's claim for service connection for a skin disability 
is whether he has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If he has not 
presented a well-grounded claim, his appeal regarding that 
issue must fail and there is no duty to assist him further in 
the development of the claim because such additional 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991).  As will be explained below, the Board finds that the 
claim is not well grounded.  

The veteran has maintained that he was exposed to Agent 
Orange during service and that the exposure brought about his 
current skin disorders.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may be granted for a disability that was 
incurred in or aggravated by service.  38 U.S.C.A § 1110 
(West 1991).   If a veteran was exposed to a herbicide agent 
during active military, naval or air service, a number of 
diseases shall be service connected including chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy even 
though there is no record of such diseases during service.  
38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active 
military, naval or air service served in the Republic of 
Vietnam during the Vietnam Era and has a disease listed under 
38 C.F.R. § 3.309 shall be presumed to have been exposed 
during such service to a herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any complaints or findings regarding a skin 
disability.  On his physical examination for separation from 
service in August 1971, clinical evaluation of the skin was 
reported to be normal.  

The veteran's initial claim for service connection for a skin 
condition was submitted in April 1992.  The regional office 
thereafter received VA outpatient treatment records 
reflecting that he was observed and treated in 1991 for a 
skin condition diagnosed as tinea versicolor.  He was 
afforded a VA dermatological examination in June 1992 and 
complained of macular brown pigmented-type lesions and pale 
lesions on his arms, chest, abdomen and groin areas.  The 
diagnosis was tinea versicolor.  He was hospitalized by the 
VA during November 1992 primarily for psychiatric problems 
and the diagnoses included tinea versicolor and tinea cruris.  

During the course of a hearing conducted at the regional 
office in October 1993, the veteran related that he had 
initially noticed the problem with his skin in the 1970's.  
He stated that he had gone to the VA medical center for a 
physical examination and someone had told him that the skin 
condition might be due to Agent Orange.  He indicated that he 
had not had any skin rash or problems with his skin while he 
was stationed in Vietnam.  

The regional office later received a number of VA outpatient 
treatment records reflecting treatment of the veteran for 
various conditions from 1991 to 1997.  The records reflect 
treatment for tinea versicolor in 1991 and 1993.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  VA regulations pertaining to Agent 
Orange exposure, now expanded to include all herbicides used 
in Vietnam, provide that veterans who served on active duty 
in Vietnam during the Vietnam era and develop specified 
diseases are presumed to have been exposed to Agent Orange or 
similar herbicides.  See McCart v. West, 12 Vet. App. 164, 
168 (1999). Mere service, however, in Vietnam does not 
trigger the application of the presumptive regulations 
pertaining to herbicide exposure.  Rather, a veteran is only 
presumed to have been exposed to herbicides if, and only if, 
he develops one of the enumerated presumptive disorders 
within the statutory presumptive period.  If the veteran does 
not have an Agent Orange presumptive disorder, a presumption 
of exposure to herbicides does not arise.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The veteran may, however, try to establish 
service connection for a skin disability on a direct basis.  
See generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service records reflect that he served in 
Vietnam during his active military service and he is presumed 
to have been exposed to Agent Orange.  However, a chronic 
skin condition was initially manifested many years following 
his separation from military service.  The skin condition is 
not included among the diseases which may be presumed to have 
been service connected based on exposure to Agent Orange.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a skin disorder on a direct or presumptive 
basis.  A skin disability was not diagnosed in service or for 
twenty years thereafter.  There is no indication of any 
medical link between his current skin disabilities and his 
military service including exposure to herbicides.  Given the 
evidence that is of record, the claim for service connection 
for a skin disability may not be considered well grounded.  
Since the claim is not well grounded, it must accordingly be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
veteran's claim for service connection for a skin condition 
on a ground different from that of the regional office; that 
is, whether the claim is well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claim was well grounded, the regional office afforded the 
veteran greater consideration than the claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claim for service 
connection for a skin disability is well grounded would be 
pointless and in light of the law cited above would not 
result in a determination favorable to the veteran.  VA 
O.G.C. PREC. OP. 16-92, 57 Fed. Reg. 49, 747 (1992).  To 
submit a well-grounded claim, the veteran would need to offer 
competent evidence, such as a medical opinion, that there is 
a relationship between his current skin disorders and his 
military service or exposure to Agent Orange in service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


II.  PTSD

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).  The Board 
notes the aforenoted criteria for a well grounded claim have 
been satisfied.  The record contains diagnoses of PTSD with 
stressors noted as military combat.  The veteran's testimony 
concerning exposure to stressors is presumed credible.  
Therefore, the veteran's claim for service connection for 
PTSD is well grounded with in the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  For reasons set forth below, the Board finds that 
further development in this matter is required.  


ORDER

Entitlement to service connection for a skin disability to 
include exposure to Agent Orange is denied.  

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  



REMAND

With regard to the veteran's claim for service connection for 
a psychiatric disability, including post-traumatic stress 
disorder, the record reflects that, in accordance with the 
February 1997 Board remand, the regional office in March 1997 
asked the veteran to provide specific information regarding 
his claimed inservice stressors.  In April 1997, the veteran 
provided additional information regarding the claimed 
stressors.  In August 1997, the regional office sent the 
information to the United States Army and Joint Services 
Environmental Support Group (ESG) (now the U. S. Armed 
Services Center for Research of Unit Records) for 
confirmation of the claimed stressors.  

In September 1997, the ESG indicated that the locations where 
the veteran's unit had been assigned had experienced mortar 
and/or rocket attacks during the reporting period.  Thus, it 
appears that at least some of the veteran's claimed stressors 
have been confirmed.  However, the veteran was not afforded a 
VA psychiatric examination as provided in the Board remand.  

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§  4.125 & 4.126.  See 61 Fed.Reg. 52695-52702 (1996).  The 
Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen v. Brown, at 141-142.  

In view of the aforementioned matters, the case is again 
REMANDED to the regional office for the following action:



1. The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the nature and 
extent of any current psychiatric 
disorder, including PTSD.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and the examiner should indicate 
this in the examination report.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of DSM-
IV.  The examiner must specifically 
confirm or rule out a diagnosis of PTSD 
whether alone or co-existing with any 
other psychiatric disorder.  If PTSD is 
found, it is requested that the examiner 
identify and explain the elements of the 
diagnosis, including the stressors, 
accountable for the disorder.  If PTSD is 
not found, it is requested that the 
examiner identify and explain the 
elements of the diagnosis accountable for 
any other psychiatric disorder found to 
be present.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

This REMAND is for the purpose of obtaining clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matter on appeal pending 
completion of the requested action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 


